Title: From George Washington to William Greene, 3 August 1780
From: Washington, George
To: Greene, William


					
						Sir
						Head Quarters Peeks kill 3d August 1780
					
					I have been honored with your Excellencys letter of the 24th ultimo, and for the reasons you mention the postponing the march of the militia was proper—especially when we take into view the appearances there were of the enemy’s making an expedition with a great part of their land force against our allies. These however are now at an end, by their returning to New-York. But as the enemy’s fleet still remain off Rhode-Island it may perhaps be thought eligible for them not to move. I have therefore written to General Heath on the subject, as well as about Col. Greenes regiment & the levies, and requested him to consult the Count, and to communicate the result with respect to the militia, to your Excellency, by which you will be pleased to regulate yourself as to their coming on or remaining longer. If the latter should be the result of their communication, I am then to intreat, that they may be held in such a state of readiness, as to be able to proceed on the shortest notice after a requisition by me, or when the Count is about to move with his troops, or shall signify that he does not consider their further detention necessary.
					I have the honor to inclose your Excellency a copy of a proclamation offering pardon to the deserters from your two regimen⟨ts⟩ in Continental service &c. This I should hav⟨e⟩ transmitted sooner, but have been prevented by a variety of pressing business, and by our being a good deal in a moving state. You⟨r⟩ Excellency if you think proper will commi⟨t⟩ it to the printer for publication. I have the honor to be Your Excellency’s Obt & hble ser.
					
						Go: Washingto⟨n⟩
					
				